Case
Case1:19-cr-00254-ALC
     1:19-cv-09236 Document
                      Document
                            1-157 Filed
                                   Filed10/06/19
                                         04/30/19 Page
                                                  Page11of
                                                         of88
Case
Case1:19-cr-00254-ALC
     1:19-cv-09236 Document
                      Document
                            1-157 Filed
                                   Filed10/06/19
                                         04/30/19 Page
                                                  Page22of
                                                         of88
Case
Case1:19-cr-00254-ALC
     1:19-cv-09236 Document
                      Document
                            1-157 Filed
                                   Filed10/06/19
                                         04/30/19 Page
                                                  Page33of
                                                         of88
Case
Case1:19-cr-00254-ALC
     1:19-cv-09236 Document
                      Document
                            1-157 Filed
                                   Filed10/06/19
                                         04/30/19 Page
                                                  Page44of
                                                         of88
Case
Case1:19-cr-00254-ALC
     1:19-cv-09236 Document
                      Document
                            1-157 Filed
                                   Filed10/06/19
                                         04/30/19 Page
                                                  Page55of
                                                         of88
Case
Case1:19-cr-00254-ALC
     1:19-cv-09236 Document
                      Document
                            1-157 Filed
                                   Filed10/06/19
                                         04/30/19 Page
                                                  Page66of
                                                         of88
Case
Case1:19-cr-00254-ALC
     1:19-cv-09236 Document
                      Document
                            1-157 Filed
                                   Filed10/06/19
                                         04/30/19 Page
                                                  Page77of
                                                         of88
Case
Case1:19-cr-00254-ALC
     1:19-cv-09236 Document
                      Document
                            1-157 Filed
                                   Filed10/06/19
                                         04/30/19 Page
                                                  Page88of
                                                         of88
